Title: From Alexander Hamilton to James Miller, 18 November 1799
From: Hamilton, Alexander
To: Miller, James


          
            Sir,
            N York Novr. 18th. 99
          
          Colonel Parker has contracted for two Hundred Acres of Land at three pounds, five shillings and six pence pr. acre virginia currency pr. acre, to be paid in Six months with a deduction of interest if the money is immediately paid. I request you to take immediate measures for having Col. Parker supplied with the necessary funds.
          With grt cons. I am Sir Yr obt Srt
          
            Alex Hamilton
          
          James Miller Esr.
        